Citation Nr: 0519603	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits. 



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The veteran had active service from December 1966 to January 
1968.  He died in December 1994.  The appellant is the mother 
of the veteran's child, and seeks recognition as his 
surviving spouse for VA benefits purposes.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2001 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that a common-law marriage and 
continuous cohabitation between the veteran and the appellant 
had not been established.  In a February 2003, under 
authority then in effect, the Board sought to develop the 
facts pertinent to this claim.  In August 2003, the Board 
remanded the matter for additional development and initial 
review of new evidence by the agency of original jurisdiction 
(AOJ).  While additional evidence (not reviewed by the AOJ) 
has been recently received, a remand for AOJ review is not 
necessary, as the appellant is not prejudiced by the 
determination below.


FINDINGS OF FACT

1.  From January 1984 until the veteran's death in December 
1994, he and the appellant cohabitated continuously except 
for periods of separation when he had to travel for work; 
they held themselves out as common-law husband and wife, and 
were accepted in the community as such; a child was born of 
this relationship. 

2.  The appellant was unaware that there was a legal 
impediment to common law marriage in the state of California.

3.  The veteran had no other marriage, and no other person 
has filed for VA benefits as his surviving spouse.

4.  The attempted (common law) marriage of the appellant and 
the veteran may be deemed valid, for VA purposes.

4.  Since the veteran's death in December 1994, the appellant 
has not remarried or lived with another man or held herself 
out openly to the public to be the spouse of such other 
person.


CONCLUSION OF LAW

The appellant may be recognized as the veteran's surviving 
spouse for VA benefits purposes. 38 U.S.C.A. §§ 101(3), 103, 
501, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53, 3.54, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As the determination below favors 
the appellant, there is no need to belabor the impact of the 
VCAA on her claim.  

II.  Factual Background

An April 1986 birth certificate shows that the veteran and 
the appellant had a child together in Santa Rosa, California, 
and that the child's legal surname was [redacted].

October 1994 records involving the appellant's adoption of 
another child do not mention the veteran.  

The veteran died in Oregon on December [redacted], 1994.  The death 
certificate indicated that he was never married, that he 
worked in construction, and that his address was in Oregon.  
His sister, CB, provided the information for the death 
certificate.

CB applied for burial benefits in January 1995.  The 
application indicates that the veteran's cremains would be 
returned to the family.  

In February 1995, the appellant filed an application for 
benefits for the veteran's daughter.  On the application, she 
identified herself as the mother of the veteran's child, and 
reported her address in Santa Rosa, California.  In response 
to the question "How many times was the veteran married?" 
she indicated "none".  The appellant did not fill out 
portions of the application form pertaining to a surviving 
spouse. 

In a March 1996 letter, JWP, PHD, indicated that the 
appellant lived with the veteran for ten years.  

In a March 1996 letter, DTA, MD, indicated that the veteran 
was the appellant's common-law husband.  

On a smoking questionnaire received at VA in November 1996, 
the appellant indicated that she was with the veteran from 
1982 to 1992.

On a VA Form 21-686c, Declaration of Status of Dependents, 
received in January 1997, the appellant wrote "not used" in 
boxes where information regarding marital status and marriage 
were requested.  

In a September 1997 letter, SK indicated that he lived across 
the street from the [redacted] family for seven years, and 
noted that the veteran treated the adopted girl and his 
biological daughter equally.  

In a September 1997 letter, RMN indicated that he knew the 
[redacted] family since before the birth of their daughter 
in 1986.  He noted that the veteran died in December 1994, 
only a few months after the family adopted another girl.  He 
stated that he was with the family on both Thanksgiving and 
Christmas and noted that the veteran and the appellant had 
been talking about adopting for several years after their own 
son was stillborn.  

In an October 1997 statement, the appellant indicated that 
while she and the veteran had talked of adopting for a long 
time, she was under the belief that unmarried persons could 
not adopt a child together, but that single individuals could 
adopt, which was the reason why the adoption papers were 
filed in her name alone.  

In a December 2000 letter, BG, MD, indicated that the veteran 
and the appellant did in fact "live common-law" for 
approximately 10 years until his death in 1994.  He stated 
that he was their family physician, and noted that a child 
was conceived of their union.  

In a January 2001 letter, RMN indicated that he first met the 
veteran in 1984 shortly after the veteran and the appellant 
began cohabiting in California.  He stated that the veteran 
and the appellant were living together as husband and wife 
when their daughter was conceived.  He reported that they 
continued to cohabit together as husband and wife until the 
veteran's death in 1994.  

On a January 2001 document appointing a service 
representative, the appellant identified herself as the 
veteran's common-law wife.

In a January 2001 statement, the appellant stated that she 
and the veteran began living together in 1984 and continued 
living together for ten years until the veteran's death in 
1994.  She noted that they separated when the veteran had to 
take drywall work out of town, and that he died in Oregon 
where he was temporarily working because there was not much 
work in California.  She noted that the veteran had been back 
in Santa Rosa for Christmas just before his death.  

On her January 2001 claim, the appellant indicated that she 
and the veteran had a common law marriage from 1982 until the 
veteran's death in December 1994.  She stated that she has 
not remarried since the veteran's death.  She indicated that 
a child was born of her marriage to the veteran and that she 
lived continuously with the veteran from the date of the 
marriage to the date of his death.

In a June 2001 letter, HB indicated that the veteran and the 
appellant lived on her property in Santa Rosa from January 
1984 to January 1986.  She stated that they were common-law 
husband and wife tenants.  She noted that the appellant 
became pregnant with their daughter during this time.  

On a VA Form 21-4170, received in July 2001, the appellant 
indicated that she and the veteran began living together as 
husband and wife in January 1984 in Santa Rosa, California.  
She stated that she and the veteran lived together 
continuously from that time until the time of his death.  She 
identified no periods of separation, and listed three other 
addresses in Santa Rosa where they had lived together through 
1994.  She noted that she sometimes used the veteran's last 
name.  She reported that they had a daughter together in 
April 1986.  She never lived with another man as husband and 
wife.  She indicated that she and the veteran had a common-
law marriage from 1984 to December 1994.  In remarks, she 
noted that the veteran would work out of town periodically 
depending on work availability.  

On a VA Form 21-4170, received in July 2001, GG, a friend of 
the appellant,  indicated that he had seen the veteran and 
the appellant often and verified that they were generally 
known as husband and wife.  He stated that neither of them 
ever denied the marriage.  He considered the veteran and the 
appellant to be husband and wife.  He stated that they had a 
child together and lived together for many years.  He 
indicated that the appellant was known to go by the veteran's 
last name.  He had heard the veteran and claimant refer to 
each other as husband and wife.  He stated that the veteran 
and the appellant maintained a home and lived together as 
husband and wife, and reported addresses where the veteran 
and the appellant lived in Santa Rosa from January 1984 to 
December 1994.  He also noted that neither the appellant nor 
the veteran had ever entered into any other marriages. 

On a VA Form 21-4170, received in July 2001, SK identified 
herself as a neighbor of the veteran and appellant.  She 
indicated that she knew the veteran and appellant for many 
years and saw them daily.  She affirmed that the couple was 
generally known as husband and wife, that neither of them 
ever denied the marriage, and that she herself considered the 
veteran and the appellant to be husband and wife.  She 
reported that the appellant was known to use the veteran's 
last name, and that she heard them refer to each other as 
husband and wife.  She affirmed that the veteran and the 
claimant maintained a home and lived together as husband and 
wife.  She listed the address where they lived from 1989 
through 1994.  She noted that neither the appellant nor the 
veteran had ever entered into any other marriage.   

With her April 2002 VA Form 9, the appellant submitted a 
statement asserting that she and the veteran were in a 
common-law marriage for the 10 years prior to his death.  She 
explained that the reason the veteran's sister handled all of 
his funeral arrangements was that the appellant was at home 
dealing with a very distraught daughter.  She noted that they 
were in close contact with the veteran's sisters and family 
throughout the process.  In response to comments in a 
February 2002 statement of the case, the appellant indicated 
that she did not report that she and the veteran were married 
in prior claims forms because she thought the questions 
specifically referred to them having a marriage certificate 
or being in a religious or civil ceremony, rather than 
referring to a common-law marriage.  
In an April 2002 statement, KLS, stated that he knew the 
veteran and the appellant as a married couple for many years.  
He stated that they were his neighbors, and were raising 
their daughter during that time.  He reported that the 
veteran worked in construction and had to spend time out of 
town, but would be home on weekends or mid-week, unless he 
was working in Sonoma County, at which time he would be home 
with his wife and child.

In an April 2002 letter, SK stated that the veteran and the 
appellant lived together as a married couple and she believed 
them to be so.  She noted that they spent the Christmas 
holidays together as a family right before the veteran passed 
away in December 1994.  

As part of the development sought by the Board in February 
2003, the appellant was asked to provide a sworn statement as 
to whether or not she was aware that common-law marriages 
were not recognized by the State of California, and to 
provide documentation of any shared ownership in property or 
assets, joint liability for any obligations, or that the 
veteran contributed financially toward her support after 
relocating to Oregon.  The Board also requested a statement 
from the veteran's sister, CB, regarding the common-law 
marriage. 

In May 2003, VA received a signed affidavit from the 
appellant in which she specifically stated she was not aware 
that the state of California does not recognize common-law 
marriages.  With this statement, she included copies of a 
letter from the veteran, a card he sent her, and a check from 
the veteran to the appellant dated in November 1994.  

In June 2004, the veteran's sister, CB, submitted a VA Form 
21-4170 on which she indicated that the veteran and the 
appellant were generally known as husband and wife (common-
law).  Neither of them ever denied the marriage, and she 
considered them to be husband and wife.  She noted that the 
veteran and the appellant were together except when he was 
out of town for work.  She heard the veteran and the 
appellant refer to each other as common-law husband and wife 
from 1984 to 1994.  She affirmed that the veteran and the 
appellant maintained a home and lived together as husband and 
wife, and listed addresses where they lived from January 1984 
to 1994.  She stated that they did not live together 
continuously, because his work required him to be out of 
town.  

In April 2005, VA received a letter from the veteran's 
employer at the [redacted]Company.  The employer 
indicated that the veteran worked for their company as a dry 
wall finisher in the late 1980's and early 1990's when there 
was work.  They noted that work in California was slow in the 
mid 1990's and sporadic at times, and that the veteran would 
do his own side jobs during these years and would take work 
out of town if he had to.  The employers also indicated that 
the veteran lived "common-law" with the appellant during 
this time and that they had a daughter together.

III.  Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.53.
The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason that did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

A spouse is a person of the opposite sex who is a husband or 
wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  Spouse is a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  Marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, an attempted marriage will be "deemed 
valid" if: (a) the attempted marriage occurred one year or 
more before the veteran died; and (b) the claimant entered 
into the marriage without knowledge of the impediment; and 
(c) the claimant cohabited with the veteran continuously from 
the date of the attempted marriage until his death; and (d) 
no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits. 
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases whether there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

Here, the veteran and the appellant were never legally 
married in a church or by an official authorized by the state 
to preside over a marriage.  The appellant's claim is 
premised on the theory that she and the veteran had a common-
law marriage from 1984 until the date of the veteran's death 
in December 1994.  While common-law marriages are not 
recognized in the state of California, the Board finds, as is 
explained below, that the veteran and the appellant had a 
"deemed valid" marriage for VA benefits purposes.
The appellant maintains that she and the veteran have 
continuously cohabitated from 1984 until the time of the 
veteran's death in 1994, (except for periods of separation 
when the veteran had to travel to work assignments), that 
they held themselves out as common-law husband and wife 
raising a child born of their relationship, and they were 
accepted in the community as husband and wife.  The file 
contains certified statements from friends, neighbors, their 
doctors, a lawyer, the appellant, the veteran's employer, and 
the veteran's sister, each supporting that the appellant and 
the veteran were in a common-law marriage.  The records 
document the addresses where they lived and held themselves 
out to the community as husband and wife, the fact that they 
never denied being husband and wife, that they raised a child 
together, that they continuously cohabitated except when he 
was traveling for work, and that they were accepted as 
husband and wife.  While an Oregon address was listed on the 
death certificate, the record shows the veteran was there 
only temporarily, for work.  The evidence reflects that the 
continuity of their cohabitation in California was unbroken.  
The requirements of 38 C.F.R. § 3.205(a) are met.

Where an attempted marriage (common-law) is invalid by reason 
of a legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  An attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 C.F.R. 
§ 3.52.  If the provisions of 38 C.F.R. § 3.205(a) are 
satisfied as well as those of 38 C.F.R. § 3.52, the 
claimant's signed statement that she had no knowledge of an 
impediment to a marriage to the veteran will be accepted as 
proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common-law marriages.  
The Court issued pertinent directives in this regard in Colon 
v. Brown, 9 Vet. App 104 (1996).  Specifically, in cases such 
as the appellant's, the appellant must be given an 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.

Here, there was a legal impediment to the common-law marriage 
of the veteran and the appellant, i.e., the State of 
California does not recognize such marriages.  The appellant 
has submitted a statement asserting that she did not realize 
that the State of California does not recognize common-law 
marriages.  There is no evidence to the contrary.  
Accordingly, the evidence establishes that the appellant was 
unaware of a legal impediment to her attempted common law 
marriage to the veteran.

Furthermore, the evidence of record establishes that the 
attempted (common-law) marriage took place more than a year 
before the veteran died, and that the appellant cohabited 
with the veteran continuously from the date of the attempted 
marriage until his death.  No other claimant has sought VA 
benefits as the veteran's surviving spouse.  And since the 
veteran's death, the appellant has not lived with another 
person or held herself out openly to the public to be the 
spouse of such other person.

In light of the foregoing, the Board finds that the appellant 
has satisfied all the requirements necessary to establish 
that she was in a "deemed valid marriage" relationship with 
the veteran from 1984 through 1994.  As they were married for 
more than a year prior to his death and there was a child of 
this union, the appellant may be recognized as the veteran's 
surviving spouse.


ORDER

The appeal seeking to establish the appellant may be 
recognized as the veteran's surviving spouse is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


